Citation Nr: 0108170	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss.

3.  Entitlement to a compensable rating for a cardiovascular 
disability diagnosed as right bundle branch block.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran had a total of more than 21 years of active 
military service.  He first entered active duty in July 1950, 
and his last honorable discharge was in August 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).

The issue of entitlement to a compensable rating for a 
cardiovascular disability diagnosed as right bundle branch 
block will only be addressed in the remand portion of the 
present decision/remand because it needs additional 
development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal of the issues of entitlement to 
increased ratings for PTSD and bilateral hearing loss, and a 
total rating based on individual unemployability due to 
service-connected disabilities, has been obtained and 
developed by the agency of original jurisdiction.

2.  It is shown, resolving reasonable doubt in favor of the 
veteran, that the service-connected PTSD is currently 
productive of occupational and social impairment with 
symptoms including near continuous depression, which affects 
the veteran's ability to function independently, 
appropriately, and effectively, and difficulty in adapting to 
stressful circumstances such as work or a worklike setting.

3.  The service-connected bilateral hearing loss is 
manifested by Level II hearing impairment in both ears.

4.  The veteran has two years of college education and work 
experience in the construction business, and he was last 
gainfully employed in 1992.

5.  The veteran meets the requisite of having one service-
connected disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent, and it is shown, resolving any reasonable 
doubt in favor of the veteran, that his service-connected 
disabilities are of such severity as to preclude him from 
obtaining and retaining all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, Part 4, Diagnostic Code 
9411 (2000).

2. The schedular criteria for a rating in excess of 20 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2000).

3.  A total rating based on individual unemployability due to 
service-connected disabilities is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recently-enacted legislation 
reiterates and clarifies VA's well-known duty to assist 
claimants in the development of their claims for VA benefits.  
This duty to assist requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  This includes 
assistance in obtaining the claimant's service and VA medical 
records, records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Notwithstanding all of the 
above, every claimant has the responsibility to present and 
support his or her claim for VA benefits, but the Secretary 
shall give the benefit of the doubt to the claimant whenever 
there is an approximate balance of positive and negative 
evidence regarding any issue that is material to the 
determination of the matter in question.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, and 5107; hereinafter referred to as "the VCAA").

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  See 
38 C.F.R. § 3.102.

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4 (hereinafter, "the 
Schedule").  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Consideration may not be given to factors wholly 
outside the rating criteria provided by regulation.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the veteran's appeal of the 
issues of entitlement to increased ratings for PTSD and 
bilateral hearing loss, and a total rating based on 
individual unemployability due to service-connected 
disabilities, has been obtained and developed by the agency 
of original jurisdiction.  Accordingly, no further assistance 
to the veteran is warranted at this time.

Entitlement to a rating in excess of 50 percent for PTSD:

The veteran contends that his service-connected PTSD is 
currently so severe as to warrant a rating exceeding 50 
percent.

A review of the file reveals that the service-connected PTSD 
is currently rated as 50 percent disabling.  Such a rating is 
warranted when the PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9411.

A 70 percent rating may be warranted when the service-
connected mental disorder is shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411.

A 100 percent (total) rating may be warranted when the 
service-connected mental disorder is shown to be productive 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411.

The record shows that the veteran was first examined, 
separately, by a VA social worker and a VA psychiatrist, in 
December 1990.  The VA social worker noted in his report that 
the veteran was a combat veteran who described himself as an 
"antisocial, bizarre, and unacceptable" individual who 
suffered from depression, guilt, and anxiety, symptoms that 
the examiner opined seemed "long-standing and perpetually 
masked until 1990," and consistent with PTSD.  Similarly, 
the VA psychiatrist noted that the veteran had a tendency 
towards avoidance, irritability, temper outbursts, and 
"alcohol abuse to cover his symptoms," as well as periods 
of diffused anxiety, unexplained depression, sleeping 
problems, occasional nightmares involving military combat 
experiences, intrusive thoughts and ruminations about war 
experiences, and tearfulness.  Chronic, moderate PTSD, was 
diagnosed, and a Global Assessment of Functioning (GAF) score 
of 80 was assigned.

In a July 1991 Treatment Summary, a VA re-adjustment 
counseling therapist indicated that the veteran had been 
receiving PTSD counseling since July 1990, that his condition 
was "best described as [PTSD] with Alcoholism and 
Depression, both of which are etiologically related to his 
PTSD," and that the conditions were considered chronic and 
severe, with dysfunction in social, vocational, and marital 
spheres since the veteran's discharge from active service in 
1972.  The therapist further noted that "[w]orking through 
the veteran's PTSD is a long-term affair" and that, while, 
on the surface, the veteran appeared functional, a closer 
inspection of his life adjustment patterns following his 
military-related trauma reflected significant levels of 
disruption in social, marital and occupational functioning, 
and an individual who was deeply troubled by his military-
related trauma.  The therapist then opined that, while the 
veteran was holding his present job, "I have seen him go 
through three jobs since he has been in treatment," and that 
he had "a long way to go in his treatment for [PTSD] and 
w[ould] continue to struggle with this chronic condition" in 
the years to come.
 
In May 1994, the veteran had another VA PTSD examination, and 
the examiner reported that the veteran was preoccupied with 
the escalation of his PTSD symptoms, which now included 
decreased memory and lack of concentration.  The veteran was 
described as a clean and well-groomed individual, with 
appropriate affect and content, and a linear and accurate 
logic, but he was found to be depressed, and to still suffer 
from the service-connected PTSD, which the examiner opined 
was currently "present and disabling."  The examiner 
further opined that the veteran's symptoms of PTSD "have not 
gone away in any way, and [that the PTSD] continues to be 
disabling both through his personal life, his functioning 
with relationships, his daily ability to sleep or relax, and 
his productivity and concentration."  A GAF score of 50 was 
assigned this time.

On July 1996 VA PTSD examination, symptoms similar to the 
ones mentioned above were again reported, and an impression 
of chronic, delayed PTSD, moderate to severe, was rendered.  
No GAF score was reported.

According to an April 1999 VA PTSD examination report, the 
veteran reported symptoms of PTSD since the time when he was 
in service, where he said he witnessed a lot of horrifying 
situations such as recovering bodies at night and losing his 
friends.  Since then, he said that he had been plagued with 
memories or flashbacks of those situations.  The veteran 
indicated that he currently tried to avoid situations that 
triggered memories of inservice events, such as watching war 
movies, but stated that he nevertheless suffered from 
anhedonia, and feelings of general detachment from others, as 
well as difficulty falling and staying asleep.  He also 
complained of intermittent difficulties with anger, as well 
as concentration problems, hypervigilance, and an increased 
startle response.  He added that he also suffered from 
depression, in the form of a decreased mood, anhedonia, poor 
concentration, poor sleep pattern, and passive suicidal 
ideation.  He further stated that he suffered from 
nonspecific worries, but denied symptoms of mania such as 
euphoria or decreased need for sleep, as well as symptoms of 
psychosis such as hallucinations or delusions.  Regarding his 
past psychiatric history, the veteran indicated that he had 
been previously diagnosed with PTSD, that he had had two 
previous psychiatric hospitalizations for PTSD, that he had 
had one suicide attempt at the age of 56, secondary to 
depression, and that he was currently receiving VA mental 
health treatment.  He also reported that he was currently 
taking the medications Prozac and Trazodone, and denied any 
current use of alcohol or drugs.

On examination, the above report reveals that the veteran had 
a clean, tidy appearance, with fair eye contact, and a linear 
thought process, with no flight of ideas, or looseness of 
association, as well as no suicidal or homicidal ideations.  
The veteran denied any hallucinations or delusions, and was 
alert and oriented times four.  He had good attention, his 
memory was grossly intact, and his insight and judgment were 
both fair.  The mood was, however, described as slightly 
anxious, with evidence of some psychomotor agitation, 
primarily in the form of fidgeting.  PTSD was diagnosed, a 
GAF score of 55 was assigned, and the examiner offered the 
following additional comment:

[The veteran] is a 66-year old ... male 
with ... no family history of psychiatric 
disorders or a history of childhood 
abuse, who currently meets the DSM IV 
criteria for [PTSD] and depression, not 
otherwise specified.  He stated that he 
has been having his [PTSD] symptoms since 
the time that he was in the service.  Due 
to his psychiatric symptoms, it would be 
difficult for [the veteran] to maintain a 
job.  This has also caused him difficulty 
in maintaining stable interpersonal 
relationships.  ...

The record also confirms that the veteran has been undergoing 
VA mental health treatment furnished by psychiatrists and 
licensed social workers for several years, that the GAF 
scores assigned in 1999 and January 2000 mostly have been of 
only 60, and that the symptoms reported by the veteran during 
these multiple "trauma uncovery" and "desensitization" 
sessions, have included explosive anger and "road rage."

As discussed above, the record shows that the veteran has a 
long history of chronic PTSD, with GAF scores as low as 55, 
which, according to the DSM-IV, is a score that is warranted 
when there are moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  More 
importantly, the VA psychiatrist who examined him in April 
1999 found the veteran to suffer from anxiety and psychomotor 
agitation, and opined that the current severity of the 
service-connected PTSD caused difficulty in the veteran's 
ability to maintain stable interpersonal relationships, as 
well as a job.  While most of the criteria required for a 70 
percent rating for a service-connected mental disorder (such 
as evidence of suicidal ideation, obsessional rituals, 
illogical, obscure, or irrelevant speech, and spatial 
disorientation) are not shown to currently be manifested, the 
record does show that the veteran suffers from near 
continuous depression, and the above psychiatrist's opinion 
regarding the veteran's difficulty in maintaining a job and 
interpersonal relationships essentially can be interpreted as 
an opinion to the effect that the service-connected mental 
disorder currently produces in the veteran difficulty in 
adapting to stressful circumstances such as work or a 
worklike setting.  Therefore, resolving reasonable doubt in 
favor of the veteran, the Board finds that the service-
connected PTSD currently is productive of occupational and 
social impairment with symptoms including near continuous 
depression, which affect the veteran's ability to function 
independently, appropriately, and effectively, and difficulty 
in adapting to stressful circumstances such as work or a 
worklike setting.  In view of this finding, the Board 
concludes that the schedular criteria for a 70 percent rating 
for PTSD have been met.

Finally, the Board notes that the record appears to show that 
the RO has not yet considered the question of a possible 
referral of the above matter to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for the 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The cited regulation provides that, to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that, while the Board is precluded by regulation 
from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board has found no 
basis to conclude that a referral for extra-schedular 
consideration may be warranted in the present case, and no 
further action in this regard is thus warranted.

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss:

The veteran contends that his service-connected bilateral 
hearing loss is currently so severe as to warrant a rating 
exceeding 20 percent.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average puretone hearing threshold level, as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. 
§ 4.85(e).  Table VII was recently amended in that hearing 
loss is now rated under a single code, that of Diagnostic 
Code 6100, regardless of the percentage of disability.  See 
64 Fed. Reg. 25204 (May 11, 1999).

An April 1999 VA audiological evaluation report reveals the 
following levels of hearing loss, measured in decibels:





HERTZ



1000
2000
3000
4000
Average
RIGHT
40
60
65
70
59
LEFT
20
55
60
80
54

Word recognition scores were reported as 94 and 90 percent 
for the right and left ears, respectively, and the examiner 
indicated that the veteran had a severe, high-frequency 
sensorineural hearing loss, with excellent word recognition 
ability in each ear.

As discussed above, the rating that may be warranted for a 
service-connected bilateral hearing loss disability is 
determined by applying the values objectively obtained on 
audiologic evaluation to Tables VI and VII of § 4.85.  In 
this particular case, the average value of 59 decibels that 
was obtained in the April 1999 audiological evaluation for 
the veteran's right ear, when matched against the reported 
word recognition score of 94 percent, warrants a Roman 
Numeral designation of II for that ear (per table VI of 
§ 4.85), while the average value of 54 decibels that was 
obtained in the same test for the veteran's left ear, when 
matched against the reported recognition score of 90 percent, 
warrants the same Roman Numeral designation of II for the 
left ear (also, per table VI of § 4.85).  These Roman Numeral 
designations, when applied to Table VII of § 4.85, warrant a 
noncompensable rating, which is certainly a lesser rating 
than the 20 percent rating that is currently in effect.

The Board certainly sympathizes with the veteran's 
difficulties arising from his service-connected bilateral 
hearing loss.  However, the Board must abide by VA 
regulations which, in the present case, preclude the Board 
from assigning a rating exceeding 20 percent for the service-
connected bilateral hearing loss.

In view of the above finding, the Board concludes that the 
schedular criteria for a rating greater than 20 percent for 
bilateral hearing loss have not been met.

Finally, the Board notes that the record appears to show that 
the RO has not yet considered the question of a possible 
referral of the above matter to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for the 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Having reviewed the evidentiary record with 
these mandates in mind, the Board has found no basis to 
conclude that a referral for extra-schedular consideration 
may be warranted in the present case, and no further action 
in this regard is thus warranted.

Entitlement to a total rating based on individual 
unemployability
due to service-connected disabilities:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; or (5) multiple 
disabilities incurred as a prisoner of war.   38 C.F.R. 
§ 4.16(a); see also 38 C.F.R. §§ 3.340(a), 3.341(a).

In this particular case, the record shows that the veteran, 
who is, as of March 2001, 68 years old, is service-connected 
for residuals of an appendectomy, right bundle branch block, 
and residuals of a laceration to the forehead, all rated as 
noncompensable, as well as for bilateral hearing loss, rated 
as 20 percent disabling, and PTSD, which, as discussed above, 
has been determined in this decision to currently meet the 
schedular criteria for a 70 percent rating. The combined 
rating for all the service-connected disabilities prior to 
this decision was 60 percent, but it is now 80 percent, after 
the present grant of a 70 percent rating for PTSD.  This 
means that the above discussed requisite of one disability 
rated at 40 percent or more, with additional service-
connected disability sufficient to bring the combined 
schedular rating to 70 percent or more, is met.  See, 
38 C.F.R. § 4.25, Combined Ratings Table.  Since the veteran 
meets the minimum schedular criteria required by 4.16(a) for 
further consideration of a request for a grant of a total 
rating based on individual unemployability, it only remains 
to be determined on appeal whether it is shown by the record 
that the veteran is, as he claims, unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities.

According to the VA social worker who examined the veteran in 
December 1990, the veteran, who had post-service experience 
in jobs related to construction, described himself as an 
"overachiever" and "an excellent manager" who did well on 
each job assignment and enjoyed working hard.  However, it is 
noted that the record shows that, less than a year later, the 
veteran was already facing difficulties in maintaining a job.  
In this regard, the Board refers the reader to the 
aforementioned statement from the VA re-adjustment counseling 
therapist who subscribed a July 1991 Treatment Summary to the 
effect that, while the veteran was holding his present job, 
"I have seen him go through three jobs since he has been in 
treatment," and he had "a long way to go in his treatment 
for [PTSD] and w[ould] continue to struggle with this chronic 
condition."  As of May 1994, it was already noted that the 
veteran had only been able to work "approximately seven days 
in an official capacity," and that his employment history 
was "essentially nil since his last exam," essentially 
secondary to his PTSD symptoms.  (See, the May 1994 VA PTSD 
examination report.)

According to the July 1996 VA PTSD examination report, the 
veteran had worked in the construction business but had been 
unemployed since 1991, and he claimed that he had retired due 
to "head" problems.

In a November 1998 statement, the veteran's son made 
reference to the veteran's anger and nightmare problems and 
said that, if he were "in a position do the hiring and 
firing," he would not hire the veteran because of his health 
problems involving his anger and hearing difficulties, and 
because he did not want to see the veteran or anyone else get 
hurt or killed.  According to this individual, the veteran no 
longer had the strength, hearing, or vision to perform a job 
safely.

In his VA Form 21-8940, which the RO marked as received in 
February 1999, the veteran reported two years of college 
education, with no additional training, and past employment 
as a carpenter from 1979 to 1993.  He also indicated that he 
worked full time and became too disabled to work in January 
1992, and that he had tried unsuccessfully to obtain 
employment in 1997 and 1998 in sales, and as a plumber's 
helper.  He further stated that nobody would hire him because 
he could not handle the stress of a job due to his PTSD and 
his cardiovascular problems.

As discussed earlier, the VA psychiatrist who examined the 
veteran in April 1999 assigned a GAF score of 55 and opined 
that, because of his PTSD, it would be difficult for the 
veteran to maintain a job.

As noted above, the veteran is a 68-year old individual with 
an education of two years of college, and past job experience 
in the construction business.  He last worked in 1992, and 
the medical evidence in the file supports his contention that 
his inability to secure and hold a job is directly due to his 
service-connected disabilities, in particular his PTSD, which 
as discussed earlier in this decision, is currently severe 
enough to warrant a 70 percent rating.  Therefore, the Board 
finds that the veteran meets the requisite of having one 
service-connected disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent, and that it is shown, resolving any reasonable 
doubt in favor of the veteran, that the veteran's service-
connected disabilities are of such severity as to preclude 
him from obtaining and retaining all forms of substantially 
gainful employment.

In view of the above finding, the Board concludes that a 
total rating based on individual unemployability due to 
service-connected disabilities is warranted.



CONTINUED ON THE FOLLOWING PAGES

ORDER

1.  A 70 percent rating for the service-connected PTSD is 
granted, subject to the governing regulations pertaining to 
the disbursement of monetary benefits.

2.  A rating in excess of 20 percent for the service-
connected bilateral hearing loss is denied.

3.  A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
governing regulations pertaining to the disbursement of 
monetary benefits.


REMAND

The veteran contends that his service-connected 
cardiovascular disability diagnosed as right bundle branch 
block is currently so severe as to warrant a compensable 
rating.  After a review of the evidentiary record, the Board 
is of the opinion that additional development is necessary.  
In particular, the Board notes that it appears that the 
medical evidence in the file is insufficient for rating 
purposes.  VA's recently re-defined duty to assist every 
claimant in the development of his or her claim for VA 
benefits is interpreted in this particular case as requiring 
re-examination of this service-connected cardiovascular 
disorder, particularly since the veteran has claimed that 
additional cardiovascular conditions, which include at least 
one myocardial infarction, should be considered part of the 
service-connected disability and, as such, entitle him to a 
compensable rating.

On remand, the RO should also secure, and associate with the 
veteran's claims folder, copies of the VA records reflecting 
an echocardiogram and a treadmill test that, according to a 
March 1999 VA "heart" examination report, were going to be 
scheduled, if they were indeed done.

In view of the above, this case is remanded for the following 
additional development:

1.  The RO should secure, and associate 
with the 
veteran's claims folder, copies of the VA 
records reflecting an echocardiogram and 
a treadmill test that, according to a 
March 1999 VA "heart" examination 
report, were going to be scheduled, if 
they were indeed done.

2.  The veteran should then be scheduled 
for a VA medical examination of his 
service-connected cardiovascular 
disability diagnosed as right bundle 
branch block.  The examiner should be 
asked to review the pertinent evidence in 
the claims folder (to include the March 
1999 report of a VA "heart" 
examination, as well as June 1999 medical 
records reflecting cardiac surgery at the 
Monroe Regional Medical Center) prior to 
the examination.  The examiner should 
then be asked to examine the veteran, 
request, and interpret, any indicated 
tests and studies, and submit a 
comprehensive, legible report of medical 
examination that should contain at least 
the following information: 

A.  A statement as to whether he or 
she reviewed the file prior to the 
examination.

B.  A thorough description of the 
current severity of the service-
connected right bundle branch block, 
including an opinion as to whether 
the service-connected cardiovascular 
disability in this particular case 
should be considered to also include 
additional symptomatology or 
manifestations.

The examiner should be asked to discuss 
in his or her report of medical 
examination the rationale for all of his 
or her opinions and conclusions.

3.  After all the above development has 
been completed, and all newly-produced 
evidence has been associated with the 
file, the RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.
 
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  The RO should thereafter re-adjudicate 
the issue hereby being remanded.  If, upon 
re-adjudication, the benefit sought on 
appeal remains denied, both the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the appealed 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is nevertheless hereby reminded 
that he has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



